DETAILED ACTION
	Applicant’s response of May 23, 2022 has been fully considered.  Claim 1 is amended and claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimura et al. (JP 2013-249359).  The citations below are taken from an English language machine translation included herewith.
Regarding claims 1, 3, 4, 7, 8, and 13, Yukimura et al. teaches a rubber composition used in tires (¶48) comprising 60 parts by weight of natural rubber and 40 parts by weight of polybutadiene rubber as the rubber component (solid rubber) (Table 2, Examples), 50 parts by weight of silica (Table 2, Examples), from 1 to 40 parts by mass of the dispersant (¶46), which is a liquid polybutadiene rubber or polyisoprene rubber modified with a silane compound such as 3-mercaptopropyltriethoxysilane, 3-mercaptopropylmethyldimethoxysilane, or mercaptomethylenemethyldiethoxysilane (¶55, 56; Table 1, Examples P-22, P-23, and P-30).  These silane compounds meet the limitations of the claimed silane compound.  The modified liquid diene rubber has a molecular weight of from 4600 to 56,000 (see same examples as reference above, Table 1) and the liquid rubbers of A-9 and A-10 have a vinyl content of 10 mol% (calculated by Examiner since the 1,4 bond content of both is 90 mol%) with the vinyl content of A-15 is 10 mol% as well (see, US 2017/0267903, ¶137 as evidence).  
There is not an example which uses P-22, P-23, or P30 in the rubber composition.  However, these species are taught by Yukimura et al. as suitable dispersants for use in the rubber composition.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use one of these compounds as the dispersant in the rubber composition and would have been motivated to do so because Yukimura et al. teaches their suitability for such purpose.
Yukimura et al. does not teach a dispersant that has an average number of functional groups derived from a silane compound of the modified liquid diene rubber of from 1 to 9.  However, P-21 and P-30 of Table 2, which possess the other claimed characteristics of the modified liquid diene rubber, have a number of average moles of the silane compound per mole of the conjugated diene polymer of 9.6 and 9.3, respectively.  According to the arguments presented by applicant, this value provided in Yukimura et al. is equivalent the claimed limitation.  While 9.6 and 9.3 are not within the range of 1 to 9 as claimed by the applicant, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a modified liquid diene rubber with an average of 1 to 9 functional groups derived from the silane compound thereof, and would have been motivated to do so by a reasonable expectation of success that a rubber composition which uses a modified liquid diene rubber with an average of 9 functional groups derived from the silane compound thereof, and the very same rubber composition but using a modified liquid diene rubber with an average of 9.3 or 9.6 functional groups derived from the silane compound thereof, will possess very similar properties.  There is currently no evidence on the record to refute this position.
As for the recitation in the preamble that this rubber composition is to be used for a “heavy duty” tire, this is an intended use of the rubber composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, the rubber composition of the prior art is used in tires and contains all of the limitations of the instant independent claim, therefore it should be capable of being used in “heavy duty” applications.
Regarding claim 2, the modified liquid diene rubber of the prior contains all of the structural limitations as instantly claimed and therefore should possess this claimed melt viscosity as well.
Regarding claim 5, Yukimura et al. teaches that Nipsil AQ is the silica used in the examples (¶61).  As evidenced by Yuasa et al. (JP 2014-098102), this silica has an average particle diameter of 15 nm (¶51 of English language machine translation included herewith).
Regarding claim 6, Yukimura et al. teaches that the rubber composition additionally contains from 0.5 to 50 parts by mass of a silane coupling agent (¶46).
Regarding claim 9, Yukimura et al. teaches that the rubber composition is crosslinked to form a tire (crosslinked product) (¶48).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimura et al. (JP 2013-249359) as applied to claim 1 above, and further in view of Suzuki et al. (US 2008/0190532).
Yukimura et al. teaches the rubber composition and tire made therefrom as set forth above.  Yukimura et al. does not explicitly teach that the rubber composition is used to make the tread, bead filler, or belt of the tire.  However, Suzuki et al. teaches a rubber composition comprising natural rubber, polyisoprene rubber and filler that is used to make the tread, bead filler, and belt of the tire (¶25; Table 1).  Yukimura et al. and Suzuki et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber-based compositions useful in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form a tread, bead filler, and belt, as taught by Suzuki et al., from the rubber composition, as taught by Yukimura et al., and would have been motivated to do so because Suzuki et al. teaches that these components are suitably made from such compositions and it is beneficial to have multiple uses for a composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,034,821 (“the ‘821 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the ‘821 patent teaches a rubber composition comprising 100 parts by mass of a solid rubber, from 0.1 to 50 parts by mass of a modified liquid diene rubber having a functional group derived from a silane compound, and from 20 to 200 parts by mass of a filler, wherein the modified liquid diene rubber has a weight average molecular weight of 15,000 to 100,000, a vinyl content of not more than 70 mol%, and an average number of functional groups per molecule of the modified liquid diene rubber is from 1 to 20, wherein the silane compound is a compound of formula 

    PNG
    media_image1.png
    99
    169
    media_image1.png
    Greyscale

wherein R1 is a C1-6 divalent alkylene group, and R2, R3, and R4 are each independently a methoxy group, an ethoxy group, a phenoxy group, a methyl group, an ethyl group, or a phenyl group, with the proviso that at least one of R2, R3, and R4 is a methoxy group, an ethoxy group or a phenoxy group.
As for the recitation in the preamble that this rubber composition is to be used for a “heavy duty” tire, this is an intended use of the rubber composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, the rubber composition of the reference application/patent is used in tires and contains all of the limitations of the instant independent claim, therefore it should be capable of being used in “heavy duty” applications.
Regarding claim 2, claim 2 of the ‘821 patent teaches the limitations thereof.
Regarding claim 3, claim 3 of the ‘821 patent teaches the limitations thereof.
Regarding claim 4, claim 5 of the ‘821 patent teaches the limitations thereof.
Regarding claim 7, claim 4 of the ‘821 patent teaches the limitations thereof.
Regarding claim 9, claim 6 of the ‘821 patent teaches the limitations thereof.
Regarding claim 13, claim 7 of the ‘821 patent teaches the limitations thereof.

Claims 1-7, 9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 11 of U.S. Patent No. 11,124,631 (“the ‘631 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the ‘631 patent teaches a rubber composition comprising 100 parts by mass of a solid rubber, from 0.1 to 50 parts by mass of a modified liquid diene rubber having a functional group derived from a silane compound, and from 20 to 200 parts by mass of a filler, wherein the modified liquid diene rubber has a weight average molecular weight of 1,000 to 15,000, a vinyl content of not more than 70 mol%, and an average number of functional groups per molecule of the modified liquid diene rubber is from 1 to 9, wherein the silane compound is a compound of formula 

    PNG
    media_image1.png
    99
    169
    media_image1.png
    Greyscale

wherein R1 is a C1-6 divalent alkylene group, and R2, R3, and R4 are each independently a methoxy group, an ethoxy group, a phenoxy group, a methyl group, an ethyl group, or a phenyl group, with the proviso that at least one of R2, R3, and R4 is a methoxy group, an ethoxy group or a phenoxy group.
As for the recitation in the preamble that this rubber composition is to be used for a “heavy duty” tire, this is an intended use of the rubber composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, the rubber composition of the reference application/patent is used in tires and contains all of the limitations of the instant independent claim, therefore it should be capable of being used in “heavy duty” applications.
Regarding claims 2-7, 9, and 13, claims 2-7, 10, and 11 of the ‘631 patent teach the limitations thereof, respectively.

Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/643,181 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the reference application teaches a rubber composition comprising 100 parts by mass of a solid rubber, from 0.1 to 50 parts by mass of a modified liquid diene rubber having a functional group derived from a silane compound, and from 20 to 200 parts by mass of a filler, wherein the modified liquid diene rubber has a weight average molecular weight of 1,000 to 15,000, a vinyl content of less than 50 mol%, and an average number of functional groups per molecule of the modified liquid diene rubber is from 1 to 20, wherein the silane compound is a compound of formula 

    PNG
    media_image1.png
    99
    169
    media_image1.png
    Greyscale

wherein R1 is a C1-6 divalent alkylene group, and R2, R3, and R4 are each independently a methoxy group, an ethoxy group, a phenoxy group, a methyl group, an ethyl group, or a phenyl group, with the proviso that at least one of R2, R3, and R4 is a methoxy group, an ethoxy group or a phenoxy group.
As for the recitation in the preamble that this rubber composition is to be used for a “heavy duty” tire, this is an intended use of the rubber composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, the rubber composition of the reference application/patent is used in tires and contains all of the limitations of the instant independent claim, therefore it should be capable of being used in “heavy duty” applications.
Regarding claims 2-7 and 9-13, claims 2-12 of the reference application teach these limitations, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 7, and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/643,128 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the reference application teaches a rubber composition comprising 100 parts by mass of a solid rubber, from 0.1 to 50 parts by mass of a modified liquid diene rubber having a functional group derived from a silane compound, and from 20 to 200 parts by mass of a filler, wherein the modified liquid diene rubber has a weight average molecular weight of 15,000 to 120,000, a vinyl content of not more than 70 mol%, and an average number of the functional groups per molecule of the modified liquid diene rubber is 1 to 30, wherein the silane compound is a compound of formula 

    PNG
    media_image1.png
    99
    169
    media_image1.png
    Greyscale

wherein R1 is a C1-6 divalent alkylene group, and R2, R3, and R4 are each independently a methoxy group, an ethoxy group, a phenoxy group, a methyl group, an ethyl group, or a phenyl group, with the proviso that at least one of R2, R3, and R4 is a methoxy group, an ethoxy group or a phenoxy group.
As for the recitation in the preamble that this rubber composition is to be used for a “heavy duty” tire, this is an intended use of the rubber composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, the rubber composition of the reference application/patent is used in tires and contains all of the limitations of the instant independent claim, therefore it should be capable of being used in “heavy duty” applications.
Regarding claim 2, claim 2 of the reference application teaches the limitations thereof.
Regarding claim 3, claim 3 of the reference application teaches the limitations thereof.
Regarding claim 4, claim 5 of the reference application teaches the limitations thereof.
Regarding claim 7, claim 4 of the reference application teaches the limitations thereof.
Regarding claim 9, claim 6 of the reference application teaches the limitations thereof.
Regarding claims 10-13, claims 7-10 of the reference application teach these limitations, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 11-15 of copending Application No. 16/643,113 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 2, and 7, claim 1 of the reference application teaches a rubber composition comprising 100 parts by mass of a solid rubber comprising styrene butadiene rubber, from 0.1 to 90 parts by mass of a modified liquid diene rubber having a functional group derived from a silane compound, and from 20 to 150 parts by mass of a filler, wherein the modified liquid diene rubber has a weight average molecular weight of 1,000 to 15,000, a vinyl content of not more than 70 mol%, an average number of the functional groups of formula (1) per molecule of the modified liquid diene rubber is from 1 to 10, and a melt viscosity at 38° C of 0.1 to 2000 Pa·s, wherein the silane compound is a compound of formula 

    PNG
    media_image1.png
    99
    169
    media_image1.png
    Greyscale

wherein R1 is a C1-6 divalent alkylene group, and R2, R3, and R4 are each independently a methoxy group, an ethoxy group, a phenoxy group, a methyl group, an ethyl group, or a phenyl group, with the proviso that at least one of R2, R3, and R4 is a methoxy group, an ethoxy group or a phenoxy group.
As for the recitation in the preamble that this rubber composition is to be used for a “heavy duty” tire, this is an intended use of the rubber composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, the rubber composition of the reference application/patent is used in tires and contains all of the limitations of the instant independent claim, therefore it should be capable of being used in “heavy duty” applications.
Regarding claims 3-6 and 9-13, claims 3-6 and 11-15 of the reference application teach these limitations, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Applicant argues that Yukimura does not disclose the limitation of an average number of functional groups derived from a silane compound of the modified liquid diene rubber is from 1 to 9.  Applicant states that the examples P-21, P-22, P-23, and P-30 disclose values for the range of 9.6, 134.2, 132.4, and 9.3, respectively, and that these values do not fall into the claimed range.  While applicant is correct that these amounts do not overlap the claimed range, the values of 9.6 and 9.3 are close enough to the claimed range that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  This rationale is set forth above in the rejection of record.  Applicant has not set forth any arguments or data to dispute the current rejection of record and therefore, applicant’s current arguments are unpersuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767